Title: Commercial Discrimination, [5 February] 1794
From: Madison, James
To: 




[5 February 1794]

   
   Lyman moved to postpone further consideration of JM’s resolutions until the first Monday in March. Dexter opposed delay and urged that the resolutions be either voted on or withdrawn.


Mr. Madison assured the gentleman from Massachusetts who wished the resolutions withdrawn, that they were brought forward upon mature reflection, and that with an intention of having the sense of the representatives of the Union upon them. Should he, he said, be finally in the minority in the business, and again hold a seat in the house by the voice of the people he again would bring them forward. Something like the resolutions offered, he believed necessary, especially at this time. Whether the subject is considered in a political or a commercial point of view, whether we endeavour to place our trade with Great Britain on a footing of reciprocity, or whether we mean to obtain redress for the injuries we suffer from that quarter, in both aspects he conceived them equally proper. Tho’ of opinion that the pending questions might be decided, without the imputation of unbecoming haste, at the present time, yet he could object to comply with the wish of those gentlemen who required a short delay to consult the sense of the constituents. As the subject is of very great moment he hoped it would not be postponed, to so late a day as to endanger a fair decision on it during the present session.



   
   General Advertiser, 7 Feb. 1794.




[5 February 1794]

   
   Ames and Dayton opposed the motion.


Mr. Madison remarked that he was not so vain as to imagine that his propositions were absolutely perfect, neither would he allow that they were more imperfect than they could be proved to be. When the general nature of them was first explained gentlemen were so candid as to approve? If, however, he had confined himself to bringing forward the first resolution, it might, it would have been objected, that what it was meant to lead to was quite in the dark, a developement of it would have been asked; he, therefore, thought it proper to enter into the detailed view he had taken of the subject. Some parts of that detail may be exceptionable, may require amendment, he expected they would, interests must be compared, small local sacrifices must be made to obtain a great general good, he came prepared to sacrifice his own opinions in matters of lesser moment to that spirit of accommodation necessary in framing a system of regulations intended to embrace the interests of so widely extended a continent. When he spoke of the imperfections of the system he offered & of the amendments it might require he intended to be understood in this light.



   
   General Advertiser, 7 Feb. 1794 (also reported in Philadelphia Gazette, 6 Feb. 1794). After further debate, JM voted with the majority when the House approved the motion (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 431–32).




